EXHIBIT B     Case 1:19-cr-00460-KMW Document 88-2 Filed 05/18/21 Page 1 of 4
                                                                 RISE Foundation                                     www.rise-foundation.org
                                                                                                                     info@rise-foundation.org
                                                                                                                          +964 750 887 1059




                                                                                                             Sunday, 25 January 2014

       To: Mr Todd Kozel
           Gulf Keystone Petroleum Ltd.
           16 Berkely Street,
           Mayfair
           London
           W1J8DZ

       CC: His Excellency Dr. Ashti Hawrami, Minister for Natural Resources, Erbil, KRG


       Subject: Gulf Keystone Petroleum Funding via the Ministry for Natural Resources Humanitarian
       Initiative for Syrian Refugees.



       Dear Mr Kozel,

       Firstly, I would like to again thank you for taking the RISE Foundation into your confidence and trust
       with Gulf Keystone Petroleum’s support and funding. We greatly appreciate the fact that to date you
       have committed, from your dollar per barrel commitment, USD 3 million, 150 in cash for local project
       expenses, and USD 2,850,000 in goods and services.

       The goods are being imported under the RISE Foundation's umbrella and will be distributed under the
       sole custody of RISE. These include juices for the next 6 months; Halal noodles to be used as additional
       food items. The estimated arrival of the first shipment is in early February and the remaining will
       follow. Shipment and distribution schedules will be provided in the coming days.

       We have already arranged with the transport and distribution company IMMS (which is in the process
       of contracting with GKP) the import of these goods, via Turkey, on our behalf, from the factories to
       their warehouses in Erbil. This will include local distribution under RISE’s supervision, as we will require
       their warehouse auditing capabilities and manpower to control our distribution of items.

       I would like to thank you in advance for your further commitment to fund the forthcoming needs for
       items and services on the ground which includes: fans for tents and children's resources packs,
       including water bottles, with the idea to cover children’s welfare services. Under Gulf Keystone
       Petroleum's funding we are partnering to take over a project at Domiz camp, the largest and oldest in
       the Kurdistan Region, which hitherto had been funded by Noble Peace Prize money, and will provide
       child and youth protection to serve 700 children per week. Furthermore, we are in discussions
       regarding the establishment of recreational spaces for the youth in multiple camps.

       We have attached a small summary of the benefits so far reached at the camps, the improvement of
       the spirit of the people having worked and earn for their efforts which has truly been an inspirational
       start of re-vitalising their sense of self respect and usefulness to the community whilst taking a burden
       off the local community.




             RISE Foundation is a non-profit organisation working to alleviate hardship and empower Syrian refugees in Iraqi Kurdistan.
                      Registered with Kurdistan Regional Government Department of NGOs (registration number 792-2013).
       Case 1:19-cr-00460-KMW Document 88-2 Filed 05/18/21 Page 2 of 4
                                                          RISE Foundation                                     www.rise-foundation.org
                                                                                                              info@rise-foundation.org
                                                                                                                   +964 750 887 1059




We will give you on-going progress reports and IMMS has committed to provide Gulf Keystone,
ourselves, and the Ministry of Natural Resources information regarding the abovementioned
importation, including valuations, cost breakdowns, and a full summary of goods being delivered in
the next coming days.

We look forward to your next visit to show the progress made and hope for your continuous support
in the days to come with regards to the child protection project and as we plan ahead together for the
needs in the camps for the summer months, which will have their own challenges.




Tom Robinson

Director
Rise Foundation




      RISE Foundation is a non-profit organisation working to alleviate hardship and empower Syrian refugees in Iraqi Kurdistan.
               Registered with Kurdistan Regional Government Department of NGOs (registration number 792-2013).
       Case 1:19-cr-00460-KMW Document 88-2 Filed 05/18/21 Page 3 of 4
                                                          RISE Foundation                                     www.rise-foundation.org
                                                                                                              info@rise-foundation.org
                                                                                                                   +964 750 887 1059




Dear Mr Kozel,



Firstly, let me take this opportunity to wish you all the best for 2014.

I am writing, as I would like to keep you updated with the activities the Rise Foundation has been
undertaking. Before that, allow me to thank you for the generous donation received by Gulf
Keystone International Petroleum; GKPI’s active support makes a very big part of Rise’s activities
possible and we thank you for making this happen.



Winterization and Community Engagement Project – Kawergosk

Following your visit at Kawergosk, Rise Foundation in coordination with ACTED and NRC, ran a
winterization project with the help of the refugee community. In a nutshell, the Rise Foundation
led a large-scale cash-for-work force each day, re-developing drainage networks and laying gravel
as well as providing one wheelbarrow per tent for camp residents. One of the fundamental
features of this project has been community engagement – employing an exclusively resident
workforce and enabling families to actively participate in the process. Families were encouraged
to help themselves to supplies of gravel that the Rise Foundation distributed around the camp to
construct their own “stone gardens” or “patio areas”.



This coming week the Rise Foundation Team will be commencing with the establishment of a
recreational space for youth at Kawergosk and Darashakran camps, turning large prefab units
into Youth Centres of sorts equipping them with accessories for the use of the young in the camp.
In parallel, Rise Foundation in coordination with ACTED will be training a “Youth Committee”
engaging with, once again, exclusively resident youth to run the center.

At the same time, Rise Foundation will distribute waterproof boots, socks and waterproof jackets
at the Gawilan camp.

From the total $150,000 US that you donated approximately $50,000 US has was spent on the
Kawergosk community engagement project and a further $25,000 will go towards a distribution
and recreational spaces. It is my intention to spend the remainder on the initial steps of the Domiz
child protection program described below.



Currently we are in discussions with ACTED to partner with them on their very successful “Child
and Youth Protection Project” at Domiz Camp, the oldest and largest Refugee Camp in the
Kurdistan Region.


      RISE Foundation is a non-profit organisation working to alleviate hardship and empower Syrian refugees in Iraqi Kurdistan.
               Registered with Kurdistan Regional Government Department of NGOs (registration number 792-2013).
      Case 1:19-cr-00460-KMW Document 88-2 Filed 05/18/21 Page 4 of 4
                                                         RISE Foundation                                     www.rise-foundation.org
                                                                                                             info@rise-foundation.org
                                                                                                                  +964 750 887 1059



The project, which was initially funded by Noble Peace Prize money,
includes “Child Friendly Space” and “Child Protection Unit” (for 5-12 year olds), “Youth Friendly
Space” (for 13-15 & 16-17 year olds) as well as a mobile “Child Protection Unit” which runs daily
rounds and whose social workers identify the most vulnerable cases. This unit serves 700
children a week. The project has already been running with great success and fits perfectly with
the “child-centered” activities you have indicated you want to support.

The most immediate attention will be given to the re-habilitation of the buildings that house the
children and youth, more specifically approximately $25,000 US for general rehabilitation and
another $4,000 US for the latrines to be re-done. The running cost, for maintenance and staff i.e.
social workers and resident volunteers, for a period of 3 months has been calculated at $18,000
US. Logistics, materials, visibility and the hiring of a full time expert put the total cost at
approximately $80,000 for every 3 months.

We will be signing an agreement with ACTED for 3 months in order to fund this very important
project, which has already run very successfully at Domiz since February 2013, with an option to
extend the activity not only in Domiz but also other camps.

I have attached for your perusal information relevant to the “Child and Youth Protection Project”
as well as a few pictures from the activities we have already undertaken. I will be writing again
soon, to provide you with more information on the work we do and how it has been received by
the refugee communities.

Until then, and once again, the entire Rise Foundation team thanks you for your active support.



My best regards,




Tom Robinson




     RISE Foundation is a non-profit organisation working to alleviate hardship and empower Syrian refugees in Iraqi Kurdistan.
              Registered with Kurdistan Regional Government Department of NGOs (registration number 792-2013).
